DETAILED ACTION
This action is made in response to the communication filed on December 10, 2020. This action is made non-final.	
Claims 1-13 are pending. Claims 1, 12, and 13 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As to claim 12, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 12 recites a “computer readable storage medium”, however the broadest reasonable interpretation of a computer readable storage medium includes non-statutory embodiments. Applicant’s specification fails to define the computer readable storage medium as being limited to non-transitory mediums, thus the claims could be directed towards a transitory medium and stand rejected under 35 USC 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dash (USPPN: 2017/0090747; hereinafter Dash) in further view of Ravasz et al. (USPN: 11,003,307; hereinafter Ravasz) and Zhou et al. (USPPN: 2019/0377464; hereinafter Zhou).
	As to claim 1, Dash teaches A method (e.g., see Abstract), comprising: 
	at a computer system including a display generation component and one or more input devices (e.g., see Fig. 12): 
	detecting presence of a [wrist] at a location that corresponds to a position within a view of a three-dimensional environment that is provided via the display generation component (e.g., see Abstract, Figs. 2, 3, [0021], [0025] teaching detecting the presence of a user’s hand(s) that correspond to a position within a three-dimensional environment provided by the display generation component); 
	in response to detecting the presence of the [wrist] at the location that corresponds to the position within the view of the three-dimensional environment that is provided via the display generation component (e.g., see Figs. 3, 6-9, [0021], [0042] teaching in response to recognizing the position of a user’s hand(s) within the 3D environment provided by the display generation component, displaying various UI controls): 
		in accordance with a determination that first criteria are met by the presence of the [wrist] at the location that corresponds to the position in the view of the three-dimensional environment that is provided via the display generation component, wherein the first criteria require that an inner side of the [wrist] is facing toward a viewpoint corresponding to the view of a three-dimensional environment that is provided via the display generation component, displaying, via the display generation component, a first user interface object, including a plurality of representations corresponding to different applications, at a first position within the view of the three-dimensional environment that corresponds to a first location on the [wrist] (e.g., see Fig. 9, [0042] teaching in response to determining that a user’s hand(s) are presented facing towards the user, displaying a plurality of user interface controls on the user’s hand(s), the user interface controls including a plurality of application icons); 
	while displaying the first user interface object at the first position within the view of the three-dimensional environment that corresponds to the first location on the wrist, detecting that the [wrist] has changed from satisfying the first criteria to satisfying second criteria, wherein the second criteria require that an outer side of the [wrist] is facing toward the viewpoint corresponding to the view of a three-dimensional environment that is provided via the display generation component (e.g., see Fig. 9, [0042] teaching while displaying a first plurality of UI controls on a user’s hand(s), detecting a palm flip gesture (i.e., changing from a first criteria to a second criteria, wherein the second criteria require that an outer side of the wrist is facing toward a user)); and 
	in response to detecting that the [wrist] has changed from satisfying the first criteria to satisfying the second criteria, switching from displaying the first user interface object at the first position within the view of the three-dimensional environment that corresponds to the first location on the wrist to displaying, via the display generation component, a second user interface object, including a plurality of controls [for controlling functions for the computer system], at a second position within the view of the three-dimensional environment e.g., see Fig. 9, [0042] wherein in response to detecting a palm flip gesture (i.e., changing from a first criteria to a second criteria, wherein the second criteria require that an outer side of the wrist is facing toward a user), presenting a different plurality of user interface controls).  
	While Dash teaches displaying a first and second plurality of user interface controls on a first location of a user’s hand(s) and further teaches detecting the user’s hand(s) changing from a first criteria to a second criteria wherein the first criteria includes the user’s body part facing toward a viewpoint provided to the display and the second criteria includes the user’s body part facing away toward a viewport provided to the display, Dash fails to teach a wrist and further fails to teach the second user interface object, including a plurality of controls for controlling functions for the computer system, at a second position within the view of the three-dimensional environment that corresponds to a location on a back of a hand that is attached to the wrist.
	However, in the same field of endeavor of graphical user interface in virtual environments, Ravasz teaches detecting a wrist (e.g., see 4:45-50, 13:63-14:6 teaching detecting a user’s hand, fingers, arms, wrist, or any other part of the user). Accordingly, it would have been obvious to modify Dash teaching identifying user’s hand(s) with Ravasz teaching identifying user’s wrists with a reasonable expectation of success. One would have been motivated to make such a modification to improve accessibility to users and to accommodate disabilities, anatomical idiosyncrasies, injuries, etc. (e.g., see 14:3-6 of Ravasz).
	While Ravasz teaches displaying plurality of user interface objects on a position corresponding to a user’s wrist, Dash-Ravasz fail to explicitly teach displaying second user interface object, including a plurality of controls for controlling functions for the computer system, at a second position within the view of the three-dimensional environment that corresponds to a location on a back of a hand that is attached to the wrist.	
	However, in the same field of endeavor of graphical user interface in virtual environments, Zhou teaches displaying second user interface object, including a plurality of controls for controlling functions for the computer system, at a second position within the view of the three-dimensional environment that corresponds to a location on a back of a hand that is attached to the wrist (e.g., see Fig. 3, [0044], [0065] teaching distinguishing between a front and back of a hand and displaying a function menu on the back hand that is attached to the wrist of the user, the function menu including controls for controlling functions of the computer system). Accordingly, it would have been obvious to modify the menu/controls displayed on the fingers/wrist in Dash-Ravasz with the function menu displayed on the back of the hand of Zhou with a reasonable expectation of success. One would have been motivated to make such a modification to improve operation efficiency and reduce probability of blocking the user’s observation when displaying a function menu and further improve detection and operational accuracy (e.g., see [0004], [0065] of Zhou).

	
	As to claim 12, the claim is directed to the computer-readable storage medium implementing the method of claim 1 and is similarly rejected.

	As to claim 13, the claim is directed to the computer system implementing the method of claim 1 and further recites one or more processors; a display generation component; and memory (e.g., see Fig. 12 of Dash) and is similarly rejected.

Claims 2-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dash, Ravasz, and Zhou, as applied above, and in further view of Holz et al. (USPN: 10,353,532; hereinafter Holz). 

	As to claim 2, the rejection of claim 1 is incorporated. While Dash teaches displaying different UI elements in response to detecting a user hand motion has changed from satisfying a first criteria to a second criteria and Zhou teaches displaying a plurality of control items at the back of the hand (e.g., see rejection above), Dash-Ravasz-Zhou fail to teach teaches the UI elements as being one or more notifications corresponding to one or more applications. It is noted that that elements being one or more notifications corresponding to one or more applications is interpreted as an intended use statement as it merely states an intention or a description of how the claimed method is to be used (e.g., see MPEP 2111.04). As such, the prior art references having taught displaying a plurality of different UI elements on the back of a hand, meets the claimed limitation
	However, for the purposes of compact prosecution and in the same field of endeavor of graphical user interfaces in virtual environments, Holz teaches displaying one or more notifications corresponding to one or more applications (e.g., see Fig. 8, 34:7-25 teaching displaying one of more indicators corresponding to one or more applications on a hand attached to the wrist). Accordingly, it would have been obvious to modify the menu/controls displayed on the fingers/wrist/hand in Dash-Ravasz-Zhou with notifications as taught in Holz with a reasonable expectation of success. One would have been motivated to make such a modification quickly and easily assess status information.

	As to claim 3, the rejection of claim 1 is incorporated. While Dash teaches displaying different UI elements in response to detecting a user hand motion has changed from satisfying a first criteria to a second criteria and Zhou teaches displaying a plurality of control items at the back of the hand (e.g., see rejection above), Dash-Ravasz-Zhou fail to teach teaches the UI elements as being one or more notifications corresponding to one or more applications. It is noted that that elements being one or more notifications corresponding to one or more applications is interpreted as an intended use statement as it merely states an intention or a description of how the claimed method is to be used (e.g., see MPEP 2111.04). As such, the prior art references having taught displaying a plurality of different UI elements on the back of a hand, meets the claimed limitation
	However, for the purposes of compact prosecution and in the same field of endeavor of graphical user interfaces in virtual environments, Holz teaches displaying one or more notifications corresponding to one or more applications (e.g., see Fig. 8, 34:7-25 teaching displaying one of more indicators corresponding to one or more applications on a hand attached to the wrist). Accordingly, it would have been obvious to modify the menu/controls displayed on the fingers/wrist/hand in Dash-Ravasz-Zhou with notifications as taught in Holz with a reasonable expectation of success. One would have been motivated to make such a modification quickly and easily assess status information.
	
	As to claim 4, the rejection of claim 1 is incorporated. Dash-Ravasz further teaches while displaying the plurality of representations corresponding to different applications at the first position within the view of the three-dimensional environment that corresponds to the first location on the wrist and while the inner side of the wrist is facing toward the viewpoint corresponding to the view of a three-dimensional environment, detecting a swipe gesture on or proximate to the inner side of the wrist (e.g., see Fig. 7 of Dash and Fig. 11 of Ravasz teaching while displaying a plurality of UI elements at a first location while the inner side of the wrist is facing toward the viewpoint, detecting a gesture wherein Dash explicitly teaches receiving a swipe gesture).
	Dash-Ravasz-Zhou fail to teach in response to detecting the swipe gesture on or proximate to the inner side of the wrist, scrolling the plurality of representations corresponding to different applications in a direction that corresponds to a direction of the swipe gesture on or proximate to the inner side of the wrist.  
	However, for the purposes of compact prosecution and in the same field of endeavor of graphical user interfaces in virtual environments, Holz teaches in response to detecting the swipe gesture on or proximate to the inner side of the wrist, scrolling the plurality of representations corresponding to different applications in a direction that corresponds to a direction of the swipe gesture on or proximate to the inner side of the wrist (e.g., see Fig. 8, 20:4-6, 35:21-23 teaching displaying a menu on a wrist of a user responsive to a swipe/scroll gesture to display additional content).  Accordingly, it would have been obvious to modify the menu/controls displayed on the fingers/wrist/hand in Dash-Ravasz-Zhou with notifications as taught in Holz with a reasonable expectation of success. One would have been motivated to make such a modification quickly and easily assess additional content.

	As to claim 10, the rejection of claim 1 is incorporated. Ravasz further teaches while displaying the first user interface object at the first position within the view of the three-dimensional environment that corresponds to the first location on the wrist, detecting a gesture on or proximate to the wrist at a location that corresponds to a respective position of the first user interface object in the view of the three-dimensional environment; and in response to detecting the gesture on or proximate to the wrist at the location that corresponds to the respective position of the first user interface object in the view of the three-dimensional environment: P44480US1/063266-7656-US175in accordance with a determination that the gesture meets third criteria, displaying the plurality of representations corresponding to different applications at a sixth position in the view of the three-dimensional environment that is independent of the location of the wrist (e.g., see Figs. 10-11, 33:25-34:50 teaching detecting another gesture from the wrist such that additional content is displayed in a position away from the location of the wrist). Accordingly, it would have been obvious to modify the cited references with the teaching of Ravasz in order to easily present additional UI menu of user-selectable option by performing various gestures in a virtual environment (e.g., see 3:21-35 of Ravasz).


Claims 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dash, Ravasz, and Zhou, as applied above, and in further view of Konin et al. (USPPN: 2020/0202121; hereinafter Konin). 

	As to claim 5, the rejection of claim 1 is incorporated. Dash-Ravasz-Zhou further teaches in response to detecting the presence of the wrist at the location that corresponds to the position within the view of the three-dimensional environment that is provided via the display generation component: in accordance with a determination that second criteria are met when the presence of a palm that is connected to the inner side of the wrist is detected at a location that corresponds to a position within the view of the three-dimensional environment, displaying a view of a user interface of a first application at a fifth position within the view of the three-dimensional environment (e.g., see 7:44-50 of Ravasz teaching detecting a presence of one or more of fingers, palms, arms/wrists of a user for displaying a plurality of UI elements. See also [0021] of Dash and [0006] of Zhou teaching detecting a presence of a user palm for presenting a plurality of UI elements, wherein Dash teaches a plurality of application UI elements, see Fig. 9).
	While Dash-Ravasz-Zhou teach detecting a user body portion and presenting a plurality of UI elements on the detected body portion, Dash-Ravasz-Zhou fail to explicitly teach displaying the UI at a fifth position that corresponds to at least a portion of the palm connected to the inner side of the wrist.  
	It is noted that while the placement of the UI on a palm does not appear to have a patentable distinction from the above cited art which teaches displaying a plurality of UI elements on various portions of a user’s body, for the purposes of compact prosecution and in the same field of endeavor of graphical user interfaces in virtual environments, Konin teaches displaying a UI element at a position that corresponds to at least a portion of the palm connected to the inner side of the wrist (e.g., see Fig. 1 teaching displaying a UI element on a palm). Accordingly, it would have been obvious to modify Dash-Ravasz-Zhou teaching presenting a plurality of UI elements on various portions of a user’s hand/fingers/arms with Konin teaching presenting a UI element on a user’s palm with a reasonable expectation of success. One would have been motivated to make such a modification to allow for an intuitive and flexible mechanism to input data into a computing system that is familiar and convenient manipulations of the users own hands (e.g., see [0005] of Konin).

	As to claim 6, the rejection of claim 5 is incorporated. Dash-Ravasz-Zhou-Konin further teach wherein the second criteria require that the palm is facing toward the viewpoint corresponding to the view of the three-dimensional environment in order for the second criteria to be met (e.g., see Fit. 9, [0021] of Dash, 16:5-12, 7:44-63 of Ravasz, [0006] of Zhou, and Fig. 1 of Konin teaching determining that a palm is facing toward the viewpoint).  

	As to claim 7, the rejection of claim 5 is incorporated. Ravasz further teaches wherein the second criteria require that a gaze input is directed to the palm that is connected to the inner side of the wrist in order for the second criteria to be met (e.g., see 4:50-52 teaching determining a position and orientation of an arm/wrist/hand further includes gaze tracking).  Accordingly, it would have been obvious to modify the cited references with the teaching of Ravasz to more accurately determine user gestures.

	As to claim 9, the rejection of claim 1 is incorporated. While Dash-Ravasz-Zhou teach displaying a plurality of UI elements on a user’s body part, including a wrist, Dash-Ravasz-Zhou fail to explicitly teach while displaying the first user interface object at the first position within the view of the three-dimensional environment that corresponds to the first location on the wrist, detecting movement of the wrist; and in response to detecting the movement of the wrist: in accordance with a determination that the first criteria continues to be met by the presence of the wrist at a location that corresponds to a position in the view of the three- dimensional environment that is provided via the display generation component, moving the first user interface object, including a plurality of representations corresponding to different applications, within the view of the three-dimensional environment such that the first user interface object continues to be displayed at a position that corresponds to the first location on the wrist
	However, in the same field of endeavor of graphical user interfaces in virtual environments, Konin teaches while displaying the first user interface object at the first position within the view of the three-dimensional environment that corresponds to the first location on the wrist, detecting movement of the wrist; and in response to detecting the movement of the wrist: in accordance with a determination that the first criteria continues to be met by the presence of the wrist at a location that corresponds to a position in the view of the three- dimensional environment that is provided via the display generation component, moving the first user interface object, including a plurality of representations corresponding to different applications, within the view of the three-dimensional environment such that the first user interface object continues to be displayed at a position that corresponds to the first location on the wrist (e.g., see Fig. 1, [0035] of Konin teaching continuing to display the plurality of UI elements in response to user movement).  Accordingly, it would have been obvious to modify the display of UI elements taught in Dash-Ravasz-Zhou with maintaining the display of the UI element following movement of the user body part as taught in Konin with a reasonable expectation of success. One would have been motivated to make such a modification to give the convincing illusion that the input area is truly part of the body part display (e.g., see [0035] of Konin).

	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dash, Ravasz, and Zhou, as applied above, and in further view of Abovitz et al. (USPPN: 2015/0309264; hereinafter Abovitz). 

	As to claim 8, the rejection of claim 1 is incorporated. While Dash teaches displaying a plurality of application icons, Dash-Ravasz-Zhou fail to explicitly teach wherein the first user interface object includes an affordance that, when activated, causes display of a user interface for selecting at least one application for which a representation is to be added to the first user interface object.  
	However, in the same field of endeavor of graphical user interfaces in virtual environments, Abovitz teaches wherein the first user interface object includes an affordance that, when activated, causes display of a user interface for selecting at least one application for which a representation is to be added to the first user interface object (e.g., see [0689] teaching while displaying a virtual space, providing user inputs for permitting a user to add or otherwise customize the available tools or applications). Accordingly, it would have been obvious to modify the display of UI elements taught in Dash-Ravasz-Zhou with the option to add additional applications of Abovits with a reasonable expectation of success. One would have been motivated to make such a modification to permit a user to customize their virtual environment to their preferences.

	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dash, Ravasz, and Zhou, as applied above, and in further view of Rodriguez et al. (USPPN: 2019/0146219; hereinafter Rodriguez). 

	As to claim 11, the rejection of claim 1 is incorporated. Dash-Ravasz-Zhou fail to teach while displaying the first user interface object at the first position within the view of the three-dimensional environment that corresponds to the first location on the wrist, and in accordance with a determination that a predetermined touch-sensitive device is present at the first location on the wrist, disabling a touch-sensitive surface of the predetermined touch- sensitive device.
	However, in the same field of endeavor of graphical user interfaces for virtual environments, Rodriguez teaches while displaying the first user interface object at the first position within the view of the three-dimensional environment that corresponds to the first location on the wrist, and in accordance with a determination that a predetermined touch-sensitive device is present at the first location on the wrist, disabling a touch-sensitive surface of the predetermined touch- sensitive device (e.g., see Figs. 4-9 teaching only permitting touch inputs with respect to the virtual environment elements to be accepted despite a watch face being present. In other words, touch inputs received on the watch do not effect the operation of the watch but of the virtual environment elements, which is consistent with at least [0294] of Applicant’s originally filed specification of disabling). Accordingly, it would have been obvious to modify the display of UI elements taught in Dash-Ravasz-Zhou with disabling the touch interface of a watch of Rodriguez with a reasonable expectation of success. One would have been motivated to make such a modification in order to easily interact with virtual/augmented reality objects without interfering with the functionality of real-world objects.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179